Case 6:20-cv-00989-WWB-GJK Document 46 Filed 03/10/21 Page 1 of 8 PageID 304




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


DANIEL D. YOUNG,

                     Plaintiff,

v.                                                       Case No: 6:20-cv-989-WWB-GJK

CHARTER COMMUNICATIONS, INC.,

                     Defendant.
                                          /

                                          ORDER

       THIS CAUSE is before the Court on Defendant’s Motion to Compel Arbitration and

to Dismiss (Doc. 17) and Plaintiff’s Response (Doc. 30) thereto. For the reasons set forth

below, the Motion will be granted in part.

I.     BACKGROUND

       Plaintiff was employed by Defendant from February 9, 2018, until his termination

on August 7, 2019. (Doc. 1, ¶ 14). Plaintiff alleges that during his employment he was

subjected to discrimination and was retaliated against for making claims of discrimination.

(Id. ¶¶ 14, 16, 27). As a result, Plaintiff filed a thirteen count Complaint asserting state

and federal claims for discrimination on the basis of race, national origin, color, religion,

and sex and a claim for retaliation. (Id. ¶¶ 29–196).

II.    LEGAL STANDARD

       In general, the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., governs the

enforceability of arbitration provisions in contracts involving transactions in interstate

commerce. Hill v. Rent-A-Center, Inc., 398 F.3d 1286, 1288 (11th Cir. 2005). “A written

provision in . . . a contract evidencing a transaction involving commerce to settle by
Case 6:20-cv-00989-WWB-GJK Document 46 Filed 03/10/21 Page 2 of 8 PageID 305




arbitration a controversy thereafter arising out of such contract . . . shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. “The FAA embodies a ‘liberal federal policy

favoring arbitration agreements.’” Hill, 398 F.3d at 1288 (quoting Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)). However, it is well-settled that

“arbitration is a matter of contract and a party cannot be required to submit to arbitration

any dispute which he has not agreed so to submit.” AT & T Techs., Inc. v. Commc’ns

Workers of Am., 475 U.S. 643, 648 (1986) (quotation omitted).

       “A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate

under a written agreement for arbitration may petition any United States district

court . . . for an order directing that such arbitration proceed in the manner provided for in

such agreement.” 9 U.S.C. § 4. In determining whether to compel arbitration, courts do

not weigh the merits of the parties’ claims. AT & T Techs., 475 U.S. at 649. Rather, courts

must limit their review to three factors: “(1) whether a valid written agreement to arbitrate

exists; (2) whether an arbitrable issue exists; and (3) whether the right to arbitrate was

waived.” Senti v. Sanger Works Factory, Inc., No. 6:06-cv-1903-Orl-22DAB, 2007 WL

1174076, at *2 (M.D. Fla. Apr. 18, 2007).

III.   DISCUSSION

       Defendant argues that Plaintiff signed a binding Mutual Arbitration Agreement

(“Agreement,” Doc. 17-1 at 16–20), when he applied for employment. (Id. at 2–3). The

Agreement, which all employees must sign to apply for or begin work with Defendant,

provides that:




                                              2
Case 6:20-cv-00989-WWB-GJK Document 46 Filed 03/10/21 Page 3 of 8 PageID 306




       You and Charter mutually agree that the following disputes, claims, and
       controversies (collectively referred to as “covered claims”) will be submitted
       to arbitration in accordance with this Agreement:

       1. all disputes, claims, and controversies that could be asserted in court or
       before an administrative agency or for which you or Charter have an alleged
       cause of action related to pre-employment, employment, employment
       termination or post-employment-related claims, whether the claims are
       denominated as tort, contract, common law, or statutory claims (whether
       under local, state or federal law), including without limitation claims
       for: . . . unlawful termination, unlawful failure to hire or failure to
       promote, . . . unlawful discrimination or harassment (including such claims
       based upon race, color, national origin, sex, pregnancy, age, religion,
       sexual orientation, disability, and any other prohibited grounds), claims for
       unlawful retaliation[.]

(Id. at 2, 5, 16). Defendant argues that Plaintiff signed the Agreement on January 9, 2018,

through Defendant’s application system, called BrassRing. (Id. at 2, 3). Thereafter,

Plaintiff received an offer letter from Defendant that he accepted through Defendant’s

confidential and secure Onboarding System. (Id. at 3, 8). Defendant argues that Plaintiff

again executed the Agreement through the Onboarding System on January 21, 2018. (Id.

at 4, 10).

       “The party asserting the existence of the contract containing the arbitration

agreement must prove its existence by a preponderance of the evidence.” De Pombo v.

IRINOX N. Am., Inc., No. 20-CV-20533, 2020 WL 2526499, at *4 (S.D. Fla. May 18, 2020)

(quotation omitted). Under Florida law, the basic elements of a contract are “offer,

acceptance, consideration and sufficient specification of essential terms.” Mink v. Smith

& Nephew, Inc., 860 F.3d 1319, 1332 (11th Cir. 2017) (quoting St. Joe Corp. v. McIver,

875 So. 2d 375, 381 (Fla. 2004)).

       Plaintiff argues either no valid agreement to arbitrate exists because he did not

accept the terms of the Agreement or the Agreement is unconscionable. With respect to




                                             3
Case 6:20-cv-00989-WWB-GJK Document 46 Filed 03/10/21 Page 4 of 8 PageID 307




the former, Plaintiff argues that he would not have signed the Agreement on January 21,

2018, which fell on a Sunday, because he does not work on Sundays. He further asserts

that the systems used by Defendant have known security vulnerabilities, rendering his

assent to the Agreement unclear. 1

       In ruling on a motion to compel arbitration, a district court “may conclude as a

matter of law that parties did or did not enter into an arbitration agreement only if there is

no genuine dispute as to any material fact concerning the formation of such an

agreement.” Bazemore v. Jefferson Cap. Sys., LLC, 827 F.3d 1325, 1333 (11th Cir. 2016)

(quotation omitted). “A dispute is not ‘genuine’ if it is unsupported by the evidence or is

created by evidence that is ‘merely colorable’ or ‘not significantly probative.’” Id. (quoting

Baloco v. Drummond Co., 767 F.3d 1229, 1246 (11th Cir. 2014)). “[C]onclusory

allegations without specific supporting facts have no probative value for a party resisting

summary judgment.” Id. (quotation omitted).

       Plaintiff has failed to direct this Court to any genuine issue of material fact

regarding his acceptance of the Agreement. At the outset, although Plaintiff argues that

he did not consent to the Agreement on January 21, 2018, (Doc. 30-3, ¶¶ 5–6), he fails

to address Defendant’s evidence that he initially consented to the Agreement on January

9, 2018,—which fell on a Tuesday—in connection with his employment application. On




       1 Plaintiff additionally argues, in passing, that no valid agreement exists because
“the entity seeking to enforce the agreement is defunct and did not have the authority to
conduct business in the State of Florida at the time that the Plaintiff allegedly accepted
the agreement.” (Doc. 30 at 5). However, Plaintiff fails to provide any citation to the record
or legal authority in support of his claim or to further elaborate on this argument.
Accordingly, the Court deems this argument waived. See Edmundson v. City of Atlanta,
717 F. App’x 977, 978 (11th Cir. 2018); Action Nissan, Inc. v. Hyundai Motor Am., No.
6:18-cv-380-Orl-78EJK, 2020 WL 7419669, at *7 (M.D. Fla. Nov. 5, 2020).



                                              4
Case 6:20-cv-00989-WWB-GJK Document 46 Filed 03/10/21 Page 5 of 8 PageID 308




this basis alone, the Court can and does reject Plaintiff’s argument that Defendant has

not presented sufficient evidence of acceptance.

       Even assuming that Defendant had not established acceptance on January 9,

2018, Plaintiff’s conclusory statements that he does not work on Sundays and would

typically be in church at that time, fail to raise an issue of fact that is more than merely

colorable with respect to his acceptance of the Agreement. (Id.). To be clear, Plaintiff does

not state or provide evidence that he was at church when the document was signed. He

simply argues that he typically would have attended church at that time. He also fails to

state how his presence at church would have prevented him from accessing and signing

the Agreement through his cell phone or other portable electronic device. There is

likewise no allegation by Defendant that Plaintiff was at work when the document was

signed or needed to be at work to sign the document. Indeed, Plaintiff concedes that he

did not begin employment with Defendant until February 9, 2018, several weeks after the

Agreement was signed. Instead, the document was e-mailed to Plaintiff and he could

have signed it without being present at work, a fact that Plaintiff fails to address.

Additionally, Plaintiff alleges in his Complaint that he did not begin requesting Sundays

off until “late June of 2019,” (Doc. 1, ¶ 21), which would belie any argument that he could

not have been at work or working on a Sunday prior to that date. Plaintiff also does not

dispute that he completed an application for employment with Defendant and was

subsequently employed by Defendant or that he would have been required to sign the

Agreement to do so.

       Finally, to the extent that Plaintiff attempts to argue that his consent to the

Agreement is not authentic because the system used by Defendant has “security




                                             5
Case 6:20-cv-00989-WWB-GJK Document 46 Filed 03/10/21 Page 6 of 8 PageID 309




vulnerabilities,” Plaintiff’s argument amounts to nothing more than a conclusory allegation

without any supporting facts. Accordingly, there is no genuine issue of material fact with

respect to Plaintiff’s acceptance of the Agreement and Plaintiff has not argued that any

other element of a binding contract is lacking. Therefore, this Court determines as a

matter of law that Plaintiff and Defendant entered into a binding arbitration agreement.

       In the alternative, Plaintiff argues that the Agreement is not valid because it is

unconscionable. “[W]hen a litigant seeks to avoid enforcement of a requirement to

proceed with arbitration, pursuant to the parties’ prior agreement, the challenging party

must establish that the arbitration agreement is both procedurally and substantively

unconscionable.” Basulto v. Hialeah Auto., 141 So. 3d 1145, 1158 (Fla. 2014); see also

Howse v. DirecTV, LLC, 221 F. Supp. 3d 1339, 1342–43 (M.D. Fla. 2016) (noting that if

the court finds that “either component is lacking, the arbitration clause in dispute is not

unconscionable”). With respect to procedural unconscionability, Plaintiff offers nothing

more than the conclusory statement that he alleges “that the subject Agreement is

unconscionable.” (Doc. 30 at 6). This not sufficient to meet Plaintiff’s burden in

establishing procedural unconscionability or to raise a material issue of fact as to this

issue. Consequently, Plaintiff’s unconscionability argument fails, and this Court need not

consider if the Agreement is substantively unconscionable.

       Based on the foregoing, the Court finds that the parties have a valid and

enforceable agreement to arbitrate and there is no evidence or argument that Defendant

has waived its rights thereunder. Additionally, the Agreement delegates the issue of

arbitrability to the arbitrator. (Doc. 17-1 at 16). Therefore, this Court will grant the Motion

to the extent that it seeks to compel Plaintiff to arbitrate the claims raised in the Complaint.




                                               6
Case 6:20-cv-00989-WWB-GJK Document 46 Filed 03/10/21 Page 7 of 8 PageID 310




       Next, Defendant requests that, because all of the claims in this litigation are subject

to arbitration, the Court dismiss this case rather than stay it pending arbitration. Plaintiff

argues that the case should be stayed, not dismissed. Pursuant to the FAA, “the

court . . . , upon being satisfied that the issue involved in such suit or proceeding is

referable to arbitration under such an agreement, shall on application of one of the parties

stay the trial of the action until such arbitration has been had in accordance with the terms

of the agreement[.]” 9 U.S.C. § 3. Accordingly, because the plain language of the FAA

mandates that a stay be entered, and because Plaintiff has explicitly requested that the

case be stayed and not dismissed, the Court finds that a stay pending the resolution of

the arbitration is appropriate in this case.

       Finally, Defendant requests that it be awarded its attorneys’ fees and costs

incurred in compelling Plaintiff to submit his claims to arbitration in accordance with the

Agreement. While Plaintiff argues that the fee shifting provision is substantively

unconscionable—which the Court has already addressed—and that he cannot pay such

fees, he fails to dispute that the plain language of the Agreement mandates such an

award. (Doc. 17-1 at 19 (“If any judicial action or proceeding is commenced in order to

compel arbitration, and if arbitration is in fact compelled . . . , the party that resisted

arbitration will be required to pay to the other party all costs, fees and expenses that they

incur in compelling arbitration, including, without limitation, reasonable attorneys’ fees.”)).

However, the arbitrability of such an award is, at best, unclear under the Agreement and

Defendant has not directed this Court to any authority, either within the Agreement or

otherwise, for the proposition that the issue should be resolved by this Court as opposed

to in arbitration. Thus, this Court finds that Defendant’s request should be presented, in




                                               7
Case 6:20-cv-00989-WWB-GJK Document 46 Filed 03/10/21 Page 8 of 8 PageID 311




the first instance, to the arbitrator. If it is determined that the request is not arbitrable under

the parties’ Agreement, Defendant may promptly renew its request in this Court.

IV.    CONCLUSION

       For the reasons set forth herein, it is ORDERED and ADJUDGED as follows:

           1. Defendant’s Motion to Compel Arbitration and to Dismiss (Doc. 17) is

               GRANTED in part as set forth in this Order and DENIED in all other

               respects.

           2. Plaintiff shall submit all claims to binding arbitration in accordance with the

               Agreement.

           3. This case is STAYED pending arbitration. On or before September 7, 2021,

               and every one hundred and eighty days thereafter, Defendant shall file a

               report as to the status of the arbitration. Additionally, Defendant shall notify

               this Court within fourteen days of the final resolution of the arbitration

               proceeding.

           4. The Clerk is directed to administratively close this case.

       DONE AND ORDERED in Orlando, Florida on March 10, 2021.




Copies furnished to:

Counsel of Record




                                                8
